Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE:
In response to applicant’s telephone call regarding the last Office action, the following corrective action is taken. 
The period for reply of 3 MONTHS set in said Office action is restarted to begin with the mailing date of this letter. 
The reference Ro (USPGPN 20110193525) was not correctly cited in the last Office action’s statement of rejection. The correct citation is shown on the attached PTO-892.
This is a corrected non-final rejection, and includes all of the text from the non-final rejection mailed 5/14/21, with the inclusion of the Ro reference in the statement of rejection, which due to its omission was incomplete.
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that the applicant’s claims have not been limited enough on how the magnitude has been controlled. Such limitations would help to advance prosecution.
The drawing objections will be maintained as the applicant has not met the requirements.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the 
Measurement line of the voltage across resistor 13 (as claimed in Claim 8)
The resistors in parallel as claimed in Claim 10

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4, 6, 7, and 17-19 are objected to because of the following informalities:  
Claim 1 line 8: “for a the amount”. Remove either “a” or “the”.
Claim 4: due to the applicant describing the balancing as being done by discharge resistors, the examiner wants to confirm with the applicant that the limitations of Claim 4 are actually meant to be described.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, upon which Claim 11 depends, has been amended to include all of the limitations from Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (USPGPN 20130241471) in view of Ro (USPGPN 20110193525).
Independent Claim 1, Arai teaches a method (¶’s [07-11]) for balancing a battery pack (pack to the left of 201, 202, & 200 in Fig. 1) comprising a plurality of battery cells connected in series (C1-C5) and providing an output battery voltage, the method comprises the steps of: initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells (¶’s [07-11], described as balancing process); feeding a relatively low current, and feeding said relatively low current to said battery pack during said balancing (described as 110ma, which does not exceed 200-300mA according to Claim 7 of the applicant’s invention, see ¶’s [08-10]); and controlling the magnitude of the relatively low current so as to be adapted to compensate for the amount of discharge in the battery cells during the cell balancing (the magnitude is high enough to charge while some batteries are in parallel with the resistors, thus it has been controlled, and it is compensated as it is high enough to charge batteries until the voltage reaches 4.15, which is the cutoff-voltage, as one having ordinary skill in the art understands); selectively connecting each battery cell via with a resistor coupled in parallel by means of a controllable switch during the cell balancing process (R101-R105 & M101-M105), 
Arai is silent to a resistor being arranged in series with the battery pack; measuring the voltage across the resistor, thereby obtaining a value of the current.
Ro teaches a resistor being arranged in series with the battery pack; measuring the voltage across the resistor, thereby obtaining a value of the current (Figs. 1 & 5 demonstrate the circuit with resistor R having its current measured, Fig. 4 demonstrating the balancing resistors of Arai; ¶[44] describes the turning off of DFET or CFET when over-current occurs through R, thus this resistor is used to protect the battery pack from damage due to over-current).
It would have been obvious to a person having ordinary skill in the art to modify Arai with Ro to provide improved safety.
Independent Claim 8, Arai teaches a system for controlling a current being fed to a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage (Fig. 1), each battery cell associated with a resistor coupled in parallel (R101-R105), the system being wherein it comprises a control unit (100) which is adapted for feeding a relatively low current (¶’s [07-11], 110mA, which does not exceed 200-300mA according to Claim 7 of the applicant’s invention, see ¶’s [08-10]), and wherein the control unit is further configured for initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells (see C1 & C2, as described in ¶’s [07-11]), for feeding said relatively low current to said battery pack during said balancing and for terminating the step of 
Arai is silent to a resistor which is arranged in series with the battery pack, and for measuring the voltage across the resistor, thereby obtaining a value of the current.
Ro teaches a resistor which is arranged in series with the battery pack, and for measuring the voltage across the resistor, thereby obtaining a value of the current (Figs. 1 & 5 demonstrate the circuit with resistor R having its current measured, Fig. 4 demonstrating the balancing resistors of Arai; ¶[44] describes the turning off of DFET or CFET when over-current occurs through R, thus this resistor is used to protect the battery pack from damage due to over-current).
It would have been obvious to a person having ordinary skill in the art to modify Arai with Ro to provide improved safety.
Dependent Claims 2 and 9, Arai teaches feeding the current during a phase when the charge and discharge ability of the battery pack is below a predetermined limit (¶’s [08-10], 
Dependent Claim 4, Arai teaches initiating the process of balancing of the battery pack by transferring energy between battery cells (as the same current flows through the cells, and the discharge resistor involves the further current/energy flowing between the cells).
Dependent Claims 6 and 14, the combination of Arai and Ro teaches feeding the current through the resistor for limiting an inrush current when the battery pack is connected to a charging unit (Ro’s resistor inherently limits current, when it is inrush and not).
Dependent Claim 7, Arai teaches controlling the current to a magnitude which does not exceed approximate 200-300 mA (110mA, 105mA, etc. are lower than 200-300mA).
Dependent Claim 11, Arai teaches each battery cell is associated with a resistor coupled in parallel and being arranged to be selectively connected by means of a controllable switch during the cell balancing process (see 112(d) rejection, and Claim 8).
Dependent Claim 13, Arai teaches a charging unit (200) for charging the battery pack and for feeding the relatively low current to the battery pack.
Dependent Claim 15, the combination of Arai and Ro teaches the battery pack further comprises a main contractor and that the control unit is configured for closing the main contractor and disconnecting the resistor after feeding the current (over-charge results in contactors equivalents CFET & MCFET being turned off, which coincides with Arai’s turning off of the current when all of the cells reach 4.15V).
Dependent Claims 17-19, the combination of Arai and Ro teaches computer comprising a computer program for performing the steps of claim 1 when the program is run on the computer; a non-transitory computer readable medium carrying a computer program for 
Dependent Claim 16, vehicle comprising the system according to claim 8 (while not explicitly taught to be on a vehicle, limitations in preamble are not given patentable weight, and one having ordinary skill in the art understands that a vehicle typically uses battery packs like those of Arai and Ro). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859